DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                               F.S., a Child,
                                Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D17-2663

                              [August 2, 2018]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Kirk C. Volker, Judge; L.T. Case No. 50-2016-CJ-002654-
XXXX-MB.

  Carey Haughwout, Public Defender, and Virginia Murphy, Assistant
Public Defender, West Palm Beach, for appellant.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Georgina
Jimenez-Orosa, Assistant Attorney General, West Palm Beach, for
appellee.

PER CURIAM.

   Affirmed.

GERBER, C.J., MAY and CIKLIN, JJ., concur.

                          *          *           *

   Not final until disposition of timely filed motion for rehearing.